RESTRICTED STOCK AGREEMENT
2004 STOCK INCENTIVE PLAN



 

THIS AGREEMENT, made as of this _____ day of _______________, 2004, by and
between Southwestern Energy Company, an Arkansas corporation (the "Company") and
_______________ (the "Participant").



WITNESSETH:



WHEREAS, the Participant is now serving as an officer or key employee of the
Company and the Company desires to afford the Participant the opportunity to
acquire, or enlarge, the Participant's stock ownership in the Company so that
the Participant may have a direct proprietary interest in the Company's success;



NOW, THEREFORE, in consideration of the covenants and agreement herein
contained, the parties hereto hereby agree as follows:



1. Grant of Restricted Stock



Pursuant to the provisions of the Southwestern Energy Company 2004 Stock
Incentive Plan (the "Plan") the Company hereby grants to the Participant,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions herein set forth, the right to receive from the Company ________
shares of Restricted Stock ($.10 par value) of the Company.



2. Definitions



The meaning of all terms defined in the Plan and used herein shall be as defined
in the Plan.



3. Term and Restrictions



(a) Issue Date and Vesting Date



The Issue Date of the Restricted Stock granted hereunder shall be the effective
date of this agreement. Except as provided in Sections 8(c) and 8(f) of the
Plan, stock certificates representing the shares of Restricted Stock granted
hereunder shall be issued in accordance with Section 8(d) of the Plan. Such
shares shall vest ratably over a period of four years from the date hereof on
each of the next four succeeding anniversaries of the date hereof (the "Vesting
Dates"). Except as provided in Sections 8(c) and 8(f) of the Plan, and provided
that all conditions to the vesting of a share of Restricted Stock imposed
pursuant to Section 8(b) of the Plan are satisfied, upon the occurrence of the
Vesting Date with respect to a share of Restricted Stock, such share shall vest
and the restrictions of Section 8(c) of the Plan shall cease to apply to such
share.

(b) Conditions to Vesting



Except for continuation of employment with the Company as provided in Section
3(f) hereof, there are no conditions to the vesting of the shares of Restricted
Stock granted hereunder.



(c) Restrictions on Transfer Prior to Vesting



Prior to the vesting of a share of Restricted Stock, no transfer of
Participant's rights with respect to such share, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to such share, but immediately upon any
attempt to transfer such rights, such share, and all of the rights related
thereto, shall be forfeited by the Participant, and the transfer shall be of no
force or effect.



(d) Issuance of Certificates



(1) Except as provided in Sections 8(c) or 8(f) of the Plan, reasonably promptly
after the Issue Date with respect to shares of Restricted Stock, the Company
shall cause to be issued a stock certificate, registered in the name of the
Participant to whom such shares were granted, evidencing such shares; provided,
that the Company shall not cause to be issued such a stock certificate unless it
has received a stock power duly endorsed in blank with respect to such shares.
Each such stock certificates shall bear the following legend:



The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the
Southwestern Energy Company 2004 Stock Incentive Plan and an Agreement entered
into between the registered owner of such shares and Southwestern Energy
Company. A copy of the Plan and Agreement are on file in the principal executive
offices of the Company.



Such legend shall not be removed from the certificate evidencing such shares
until such shares vest pursuant to the terms hereof.



(2) Each certificate issued pursuant to Section 8(d)(1) of the Plan, together
with the stock powers relating to the shares of Restricted Stock evidenced by
such certificate, shall be deposited by the Company with a custodian designated
by the Company. The Company shall cause such custodian to issue to the
Participant a receipt evidencing the certificates held by it which are
registered in the name of the Participant.



(e) Consequences Upon Vesting



Upon the vesting of a share of Restricted Stock pursuant to the terms hereof,
the restrictions of Section 8(c) of the Plan shall cease to apply to such share.
Reasonably promptly after a share of Restricted Stock vests pursuant to the
terms hereof, the Company shall cause to be issued and delivered to the
Participant, a certificate evidencing such share, free of the legend set forth
in Section 8(d)(1) of the Plan, together with any other property of the
Participant held by the custodian pursuant to Section 8(d)(2) of the Plan.



(f) Effect of Termination of Employment



In the event that the employment of the Participant with the Company shall
terminate for any reason prior to the vesting of shares of the Restricted Stock,
all shares of Restricted Stock granted to the Participant hereunder which have
not vested as of the date of such termination shall immediately be forfeited.



(g) Effect of Change in Control



Upon the occurrence of a Change in Control, all shares of Restricted Stock
granted hereunder which have not theretofore vested, or been cancelled or
forfeited pursuant to any provision hereof or of the Plan, shall immediately
vest.



4. Adjustment Upon Changes in Company Stock



(a) Outstanding Restricted Stock



Unless the Committee in its absolute discretion otherwise determines, any
securities or other property (including dividends paid in cash) received by
Participant with respect to a share of Restricted Stock, the Issue Date with
respect to which occurs prior to such event, but which has not vested as of the
date of such event, as a result of any dividend, stock split, reverse stock
split, recapitalization, merger, consolidation, combination, exchange of shares
or otherwise will not vest until such share of Restricted Stock vests, and shall
be promptly deposited with the custodian designated pursuant to Paragraph
8(d)(2) of the Plan. The Committee has determined that the right to receive cash
dividends paid on the shares of Restricted Stock shall vest on the Issue Date.



The Committee may, in its absolute discretion, adjust the grant of shares of
Restricted Stock made hereunder, provided the Issue Date has not occurred as of
the date of the occurrence of any of the following events, to reflect any
dividend, stock split, reverse stock split, recapitalization, merger,
consolidation, combination, exchange of shares or similar corporate change as
the Committee may deem appropriate to prevent the enlargement or dilution of
rights of Participant under the grant.



(b) No Other Rights





Except as expressly provided in the Plan, the Participant shall have no rights
by reason of any subdivision or consolidation of shares of stock of any class,
the payment of any dividend, any increase or decrease in the number of shares of
stock of any class or any dissolution, liquidation, merger or consolidation of
the Company or any other corporation. Except as expressly provided in the Plan,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Company
Stock subject to the Incentive Award granted hereunder.



5. Rights as a Shareholder



The Participant shall have no rights as a stockholder with respect to any shares
of Company Stock covered by or relating to the Incentive Award granted hereunder
until the date of the issuance of a stock certificate with respect to such
shares. Except as otherwise expressly provided in Section 4 hereof, no
adjustment to the Incentive Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued.



6. No Special Employment Rights; No Right To Incentive Award



Nothing contained in the Plan or this Incentive Award shall confer upon
Participant any right with respect to continuation of the Participant's
employment by the Company or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement to the contrary, at
any time to terminate such employment or to increase or decrease the
compensation of Participant from the rate in existence on the date hereof. The
grant of the Incentive Award hereunder shall neither require nor prevent the
granting of any subsequent Incentive Award to Participant or any other
Participant or person.



7. Securities Matters



Southwestern shall be under no obligation to effect the registration pursuant to
the Securities Act of any interests in the Plan or this Agreement or any shares
of Company Stock to be issued hereunder or to effect similar compliance under
any state laws. Notwithstanding anything herein to the contrary, the Company
shall not be obligated to cause to be issued or delivered any certificates
evidencing shares of Company Stock pursuant to the Plan or this Agreement unless
and until the Company is advised by its counsel that the issuance and delivery
of such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of the New York Stock Exchange and
any other securities exchange on which shares of Company Stock are traded. The
Committee may require, as a condition of the issuance and delivery of
certificates evidencing shares of Company Stock pursuant to the terms hereof,
that the recipient of shares make such agreements and representations, and that
such certificates bear such legends as the Committee, in its sole discretion,
deems necessary or desirable.



8. Withholding Taxes



(a) Cash Remittance



Whenever shares of Company Stock are to be issued upon the occurrence of the
Issue Date or the Vesting Date and whenever dividends are paid in respect of
non-vested shares of restricted stock, the Company shall have the right to
require the Participant to remit to the Company in cash an amount sufficient to
satisfy federal, state and local withholding tax requirements, if any,
attributable to such occurrence prior to the delivery of any certificate or
certificates for such shares.



(b) Stock Remittance



Subject to Section 14(b) of the Plan, at the election of the Participant,
subject to the approval of the Committee, when shares of Company Stock are to be
issued upon the occurrence of the Issue Date or the Vesting Date, in lieu of the
remittance required by Section 14(b) of the Plan, the Participant may tender to
the Company a number of shares of Company Stock determined by such Participant,
the Fair Market Value of which at the tender date the Committee determines to be
sufficient to satisfy the federal, state and local withholding tax requirements,
if any, attributable to such exercise and not greater than the Participant's
estimated total federal, state and local tax obligations associated with such
exercise.



(c) Stock Withholding



The Company shall have the right, when shares of Company Stock are to be issued
upon the occurrence of the Issue Date or the Vesting Date, in lieu of requiring
the remittance required by Section 14(c) of the Plan, to withhold a number of
such shares, the Fair Market Value of which at the exercise date the Committee
determines to be sufficient to satisfy the federal, state and local withholding
tax requirements, if any, attributable to such occurrence and is not greater
than the Participant's estimated total federal, state and local tax obligations
associated with such exercise.



9. Participant Bound by the Plan



Participant hereby acknowledges that he may review a complete copy of the Plan,
which is on file in the office of the Secretary of Southwestern Energy Company,
2350 Sam Houston Parkway East, Suite 300, Houston, Texas 77032 and agrees to be
bound by all the terms and provisions thereof, as amended from time to time,
which are incorporated herein by reference. In the event of any conflict between
the terms of the Plan and the terms of this agreement, the terms of the Plan
shall control.



10. Transfers Upon Death



No transfer by will or the laws of descent and distribution of the Incentive
Award granted hereunder, or the right to exercise such Incentive Award, shall be
effective to bind the Company unless the Committee shall have been furnished
with (a) written notice thereof and with a copy of the will and/or such evidence
as the Committee may deem necessary to establish the validity of the transfer
and (b) an agreement by the transferee to comply with all the terms and
conditions of the Incentive Award that are or would have been applicable to the
Participant and to be bound by the acknowledgements made by the Participant in
connection with the grant of the Incentive Award.



11. Failure to Comply



In addition to the remedies of the Company elsewhere provided for herein or in
the Plan, failure by the Participant (or beneficiary) to comply with any of the
terms and conditions of the Plan or this agreement, unless such failure is
remedied by the Participant (or beneficiary) within ten days after having been
notified of such failure by the Committee, shall be grounds for the cancellation
and forfeiture of the Incentive Award, in whole or in part as the Committee, in
its absolute discretion, may determine.



12. Applicable Law



Except to the extent preempted by any applicable federal law, the Plan and this
Agreement will be construed and administered in accordance with the laws of the
State of Arkansas, without reference to the principles of conflicts of law.



13. Notices



Any notice hereunder to the Company shall be addressed to it at its office, 2350
North Sam Houston Parkway East, Suite 300, Houston, Texas 77032: Attention:
Secretary, and any notice hereunder to Participant shall be addressed to the
Participant at __________________________. Either party may designate at any
time hereafter in writing some other address.



IN WITNESS WHEREOF, Southwestern Energy Company has caused this Agreement to be
executed by its undersigned duly authorized officer as of the _____ day of
_____________, 2004.



    SOUTHWESTERN ENERGY COMPANY      

ATTEST: (Seal)

  By: _______________________________                         President and
Chief Executive Officer By: ______________________________________ 9;          
    _______________________________    
                                 (Participant)